Name: Commission Implementing Regulation (EU) 2018/700 of 8 May 2018 amending the lists of third country establishments from which imports of specified products of animal origin are permitted, regarding certain establishments from Brazil (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: animal product;  tariff policy;  health;  trade;  agricultural policy;  America;  consumption;  international trade;  foodstuff
 Date Published: nan

 14.5.2018 EN Official Journal of the European Union L 118/1 COMMISSION IMPLEMENTING REGULATION (EU) 2018/700 of 8 May 2018 amending the lists of third country establishments from which imports of specified products of animal origin are permitted, regarding certain establishments from Brazil (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (1), and in particular Article 12(4)(c) thereof, Whereas: (1) Regulation (EC) No 854/2004 lays down specific rules for the organisation of official controls on products of animal origin. In particular, Article 12(1) of that Regulation provides that products of animal origin are to be imported into the Union only if they originate from third country establishments that appear on lists drawn up and updated in accordance with that Article. Those lists can be consulted on the website of the Directorate-General for Health and Food Safety (2). (2) Article 12(2) of Regulation (EC) No 854/2004 requires that third country establishments are placed on these lists only if the competent authorities of the third country guarantee that these establishments comply with the conditions established in that Article. In addition, in accordance with Article 12(3) of Regulation (EC) No 854/2004, the competent authorities of the third country concerned should keep these lists of establishments updated and communicate them accordingly to the Commission. (3) Article 12(4)(c) of Regulation (EC) No 854/2004 requires the Commission to take the necessary action leading to the amendment of the lists of establishments, whenever it considers that such amendments are necessary in the light of relevant information such as Union inspection reports or notifications from the Member States through the Rapid Alert System for Food and Feed (RASFF) set up by Regulation (EC) No 178/2002 of the European Parliament and of the Council (3). (4) From March 2017, Member States notified the Commission, through the RASFF, of a significant number of serious and repeated cases of non-compliance due to the presence of Salmonella in poultry meat and poultry meat preparations, originating from several establishments in Brazil. The Brazilian competent authorities were informed about these cases of non-compliance with Union requirements and were requested to take the necessary corrective actions. (5) The information received from the Brazilian competent authorities and the results of official controls at the Union borders failed to demonstrate that the requisite corrective actions were taken to address the shortcomings identified. Consequently, there are no sufficient guarantees that those establishments comply to date with Union requirements and their products might therefore constitute a risk for public health. It is therefore necessary to remove them from the list of establishments from which imports of poultry products into the Union are authorised. (6) In March 2018, according to information provided by the Brazilian competent authorities, cases of fraud have been found in Brazil concerning laboratory certification for meat and meat products exported to the Union. In this regard, ongoing investigations and recent action of the judiciary in Brazil indicate that there are no sufficient guarantees that the establishments of the companies BRF S.A. and SHB S.A., authorised to export meat and meat products to the Union, comply with the relevant Union requirements. Their products might therefore constitute a risk for public health and it is appropriate to remove them from the list of establishments from which imports into the Union of meat and meat products are permitted. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 The lists of establishments referred to in Article 12 of Regulation (EC) No 854/2004 from which imports into the Union of specified products of animal origin are permitted shall be amended as indicated in the Annex. Article 2 This Regulation shall enter into force on the second day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 139, 30.4.2004, p. 206. (2) https://ec.europa.eu/food/safety/international_affairs/trade/non-eu-countries_en (3) Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (OJ L 31, 1.2.2002, p. 1). ANNEX (1) In the list of establishments authorised to import meat of domestic ungulates from Brazil (section I), the following entry is removed: Approval number Name City Region Activities Remark 928 BRF S. A. Ponta Grossa ParanÃ ¡ CS 2 (2) In the list of establishments authorised to import meat from poultry and lagomorphs from Brazil (section II), the following entries are removed: Approval number Name City Region Activities Remark 1 BRF S. A. Concordia Santa Catarina CP, CS, SH A 18 BRF S. A. Dourados Mato Grosso do Sul CP, SH A 103 BRF S. A. Serafina Correa Rio Grande do Sul CP, CS, SH A 104 BRF S. A. Chapeco Santa Catarina CP, CS, SH A 466 BRF S. A. Capinzal Santa Catarina CP, CS, SH A 928 BRF S. A. Ponta Grossa ParanÃ ¡ CS 2 1001 BRF S. A. Rio Verde Goias CP, CS, SH A 2014 BRF S. A. Marau Rio Grande do Sul CP, CS, SH A 2518 SHB Comercio e Industria de Alimentos S. A. Francisco Beltrao ParanÃ ¡ CP, CS, SH A 4567 SHB Comercio e Industria de Alimentos S. A. Nova Mutum Mato Grosso CP, CS, SH A (3) In the list of establishments authorised to import minced meat, meat preparations and mechanically separated meat from Brazil (section V), the following entries are removed: Approval number Name City Region Activities Remark 1 BRF S. A. Concordia Santa Catarina MP 48, A 18 BRF S. A. Dourados Mato Grosso do Sul MP 48, A 103 BRF S. A. Serafina Correa Rio Grande do Sul MP 48, A 104 BRF S. A. Chapeco Santa Catarina MP 48, A 292 BRF S. A. Varzea Grande Mato Grosso MP 48, A, B 466 BRF S. A. Capinzal Santa Catarina MP 48, A 516 Copacol-Cooperativa Agroindustrial Consolata Cafelandia ParanÃ ¡ MP 48, A 797 Cooperativa Agroindustrial  Copagril Marechal CÃ ¡ndido Rondon ParanÃ ¡ MP 48, A 1001 BRF S. A. Rio Verde Goias MP 48, A 2014 BRF S. A. Marau Rio Grande do Sul MP 48, A 2518 SHB Comercio e Industria de Alimentos S. A. Francisco Beltrao ParanÃ ¡ MP 48, A 2758 Zanchetta Alimentos Ltda Boituva SÃ £o Paulo MP 48, A 3404 Sao Salvador Alimentos S/A Itaberai Goias MP 48, A 3409 Bello Alimentos Ltda Itaquirai Mato Grosso do Sul MP A 3887 Coopavel  Cooperativa Agroindustrial Cascavel ParanÃ ¡ MP 48, A 4232 Avenorte Avicola Cianorte Ltda Cianorte ParanÃ ¡ MP A 4444 LAR Cooperativa Agroindustrial Matelandia ParanÃ ¡ MP 48, A 4567 SHB Comercio e Industria de Alimentos S. A. Nova Mutum Mato Grosso MP 48, A (4) In the list of establishments authorised to import meat products from Brazil (section VI), the following entries are removed: Approval number Name City Region Activities Remark 104 BRF S. A. Chapeco Santa Catarina PP 22, A 292 BRF S. A. Varzea Grande Mato Grosso PP 22, A, B 466 BRF S. A. Capinzal Santa Catarina PP 22, A 716 BRF S. A. Toledo ParanÃ ¡ PP 22, A 1001 BRF S. A. Rio Verde Goias PP 22, A 2014 BRF S. A. Marau Rio Grande do Sul PP 22, A Activities legend: CP Cutting Plant CS Cold Stores MP Meat Preparation Plant PP Processing Plant SH Slaughterhouse Remarks legend: 2. Packaged meat only 48. Minced poultry meat and mechanically separated poultry meat are excluded. A Poultry B Bovinae